Citation Nr: 1142420	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) compensation, to in turn establish service connection for residuals of a low back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Appellant was enrolled as a cadet in the Senior Reserve Officers' Training Corps (ROTC) at Florida Institute of Technology from August 1998 to June 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Appellant's claim for service connection for residuals of a low back injury, because she did not have qualifying active military, air or naval service.  Additional pertinent service department records were received in October 2007; and, the matter was readjudicated in December 2007 as per 38 C.F.R. § 3.156(c) (2011).  She filed a timely appeal.  Jurisdiction over her claim was subsequently transferred to the RO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

The Appellant testified at a VA Central Office hearing in Washington, D.C. (Board hearing) in September 2011 before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that her low back disorder resulted from a low back injury in the course of engaging in training as part of the Army Senior ROTC.  In particular, she asserts she sustained a low back injury in September 1998, while performing "full sit ups" during physical training in ROTC at the Florida Institute of Technology.  Statements from Dr. T.D., her private treating physician, dated in April 2003 and December 2006, show she was later diagnosed with chronic lumbar strain, herniated lumbar disc, lumbar disc disease, post-traumatic lumbar facet arthritis and progressive degenerative disease at L5-S1 disc spaces.

To the extent the Appellant is alleging that her low back disorder is the result of injuries or diseases incurred in or aggravated during Army Senior ROTC training, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Service connection may be granted when the Veteran has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (2011).  A "Veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

In addition, duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 U.S.C. is ACDUTRA.

Training (other than ACDUTRA) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140(g)) in the Senior Reserve Officers' Training Corps prescribed under chapter 103 of title 10 U.S.C. is INACDUTRA.  38 U.S.C.A. §§ 101(22)(d) (West 2002); 38 C.F.R. § 3.6(C)(4) (2011).

It further deserves mentioning that presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces).  

Based on the foregoing, in order to substantiate the Appellant's claim for service connection for residuals of a low back injury, the evidence must show that the disorders are a result of an injury or disease during a confirmed period of ACDUTRA or INACDUTRA for a Senior ROTC program.

The Board observes that the record contains the Appellant's Army ROTC service treatment records and some service personnel records.  A December 2006 response from the National Personnel Records Center (NPRC) indicated that the Appellant's records were "incomplete."  However, in a report dated in April 2001, the Appellant's ROTC professor, Major D.O. Fitzpatrick, indicated that her injury was incurred during the performance of her duty.  Nonetheless, it remains unclear as to whether the Appellant had any periods of ACDUTRA or INACDUTRA, to include September 1998.  Therefore, the Board finds that additional development is required to attempt to determine the exact dates of any such service.  It is critically important to clarify the Appellant's dates of service on ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Appellant's active duty, ACDUTRA and INACDUTRA service with the U.S. Army ROTC/Reserves from all appropriate sources.  Specifically determine whether the Veteran had any periods of ACDUTRA or INACDUTRA service during September 1998, when she contends she sustained a low back injury during Army ROTC training.

2.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Appellant's satisfaction, send her an SSOC and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


